UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6522


HECTOR BONILLA-ROSADO,

                      Petitioner – Appellant,

          v.

KUMA DEBOO, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00146-FPS-JES)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector   Bonilla-Rosado, Appellant Pro Se.  Helen  Campbell
Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hector Bonilla-Rosado, a federal prisoner, appeals the

district      court’s     order     accepting      the       recommendation          of    the

magistrate     judge    and   denying       relief      on     his   28     U.S.C.    § 2241

(2006) petition.        Because Bonilla-Rosado failed to object to the

magistrate      judge’s     recommendations            after    being       given     proper

notice, he has waived appellate review of those claims.                               United

States   v.    Midgette,      478    F.3d       616,    621-22       (4th    Cir.     2007).

Therefore, we affirm the judgment of the district court.                                    We

dispense      with   oral     argument       because         the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                            2